DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“This invention provides” should be deleted from the second sentence. Appropriate correction required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains a period in the middle of the claim. It is unclear if the limitations following are to be included in the claim. Appropriate correction required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negre (WO 2009/021877) (translation attached).
Regarding claim 1, Negre teaches a steam [52] shank rotor (fig. 1) to be operatively connected to a piece of farming equipment comprising:  a hollow (64) shaft (fig. 1, 48) operatively connected to the piece of farming equipment to cause said hollow shaft to rotate (fig. 1);  at least one tooth mount (fig. 9, 54) fluidly connected to said hollow shaft (55 and [60]), said tooth mount being rigidly connected to said hollow shaft to rotate about the rotational axis of said hollow shaft upon rotation of said hollow shaft (fig. 1);  a tooth (56) including a tooth fluid passageway (58) fluidly connected to said tooth mount, said tooth being rigidly connected to said tooth mount; a nozzle (injection orifices of 60 [55]) fluidly including a nozzle fluid passageway fluidly connected to said tooth, said nozzle being rigidly connected to said tooth, whereby, upon injection of a fluid into said hollow shaft, the fluid is directed to flow through said hollow shaft, through said at least one tooth, through said tooth and out said nozzle (fig. 9).  

2. The steam shank rotor of claim 1, wherein said at least one tooth further comprises a working end (branch 60).  



4. The steam shank rotor of claim 1, wherein said tooth fluid passageway and tooth mount fluid passageway have equal diameters (fig. 9).  

5. The steam shank rotor of claim 1, wherein said hollow shaft is operatively connected to a gear box[49].  

6. A system of farming equipment used to sterilize and till soil, comprising in combination:  a hollow shaft (48) operatively connected to the piece of farming equipment to cause said hollow shaft to rotate (fig. 1), at least one tooth mount (54) fluidly connected to said hollow shaft, said tooth mount being rigidly connected to said hollow shaft to rotate about the 6rotational axis of said hollow shaft upon rotation of said hollow shaft, a tooth (56) including a tooth fluid passageway fluidly connected to said tooth mount (fig. 9), said tooth being rigidly connected to said tooth mount, a nozzle (Fig. 1, end of 60) fluidly including a nozzle fluid passageway fluidly connected to said tooth, said nozzle being rigidly connected to said tooth, whereby, upon injection of a fluid into said hollow shaft, said fluid is directed to flow through said hollow shaft, through said at least one tooth, through said tooth and out said nozzle (Fig. 9); a hose (65); a boiler. 13said hollow shaft operatively connected to a steam hose; and  14said steam hose further operatively connected to a boiler (50,52).  

7. The system of claim 6, wherein said at least one tooth further comprises a working end (60).  



9. The system of claim 6, wherein said tooth fluid passageway and tooth mount fluid passageway have equal diameters (Fig. 9).  

10. The system of claim 6, wherein said hollow shaft is operatively connected to a gear box [49].  

11. A method of sterilizing and tilling a piece of soil comprising the steps of:  positioning a steam shank rotor (fig. 1) assembly comprising a hollow shaft (48) operatively connected to the piece of farming equipment to cause said hollow shaft to rotate, at least one tooth mount (54) fluidly connected to said hollow shaft, said tooth mount being rigidly connected to said hollow shaft to rotate about the rotational axis of said hollow shaft upon rotation of said hollow shaft, a tooth (56) including a tooth fluid passageway fluidly connected to said tooth mount, said tooth being rigidly connected to said tooth mount, a nozzle (end of 60) fluidly including a nozzle fluid passageway fluidly connected to said tooth, said nozzle being rigidly connected to said tooth to extend into the piece of soil, said steam shank rotor, whereby, upon injection of a fluid into said hollow shaft, said fluid is directed to flow through said hollow shaft, through said at least one tooth, through said tooth and out said nozzle, said hollow shaft operatively connected to a steam hose, said steam hose further operatively connected to a boiler; and  operating the steam shank rotor by engaging the boiler, the boiler being operatively connected to a steam hose, the steam hose being operatively connected to the  hollow shaft (fig. 9).  



13. The method of claim 11, wherein the hollow shaft is operatively positioned parallel to a piece of soil (fig. 1).  

14. The method of claim 11, wherein the tooth fluid passageway and tooth mount fluid passageway have equal diameters (fig. 9).  

15. The method of claim 11, wherein the hollow shaft is operatively connected to a gear box[49].
Conclusion
Hernandez (US 2013/0136668) teaches a soil sterilizing shank rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671